Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4, 8, 11, 15, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Wasserblat et al. (US 2012/0215535) in view of Robert Naja Haddad (US 2020/0034336).
Regarding Claims 8, 1, and 15, Wasserblat discloses a system for implementing an automatic data ingestion module for automatically making data ingestion agnostic to source format, the system comprising: 
a database that stores a plurality of entity data each having a different data file format (Fig. 4, 328 and 324, Wasserblat); and 
a processor coupled to the database via a communication network, wherein the processor is configured to ([0016], Wasserblat): 
configure each entity data accessed from the database via the communication network ([0033], Wasserblat); 
configure each entity data from multiple data types without coding for each load ([0046] and [0049], Wasserblat);
define a canonical entity model for common entities across line of business (LOBs) ([0041], “unified storage,” [0046] and [0049], Wasserblat);
	automatically generate a single framework for1 data ingestion by implementing
common load process, common rules, and providing data traceability process, audit
capabilities, and dashboard ([0041], “unified storage,” [0046] and [0049], Wasserblat):
	automatically generate and implement the defined canonical entity model for2
LOB specific client visibility enforcement, personal information (PI) data security
enforcement, business model and data visibility, and change impact analysis ([0041], “unified storage,” [0046] and [0049], Wasserblat);
	implement modular and separate technology modules to3 handle: data load
process, data conversions/masking, data ingestion inside CPD (client profile data), and
data load not impacting performance of API and allow for the data ingestion to4 act
independently in an event of other system failures ([0042]: multi-channel, [0043]: multi-channel or organization-wide information, Wasserblat):
automatically parse each of the configured entity data ([0046], Wasserblat); 
split the parsed entity data of different file formats by applying a predefined process to5 separate data ingestion process from application processing interfaces ([0046] and [0049], Wasserblat); 
convert the parsed entity data of different file formats into a single file format ([0046], “converting its content into a unified format,” wherein the text with stop words removes implies that the text is split from stop words; and [0049], Wasserblat).

	However, Wasserblat does not expressly disclose: transforming each entity data from original file data to nodes and relations; and translate the single formatted entity data into a graph database form.  Haddad discloses: transforming each entity data from original file data to nodes and relations; and translating the single file formatted entity data into a graph database form for further processing and analysis (Fig. 9B, 11, 12, 13, and 14, Haddad).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the system of Wasserblat by incorporating the step of transforming each entity data from original file data to nodes and relations and translating the single formatted entity data into a graph database form, as disclosed by Haddad, in order to allow user to visualize and interact with results ([0005], Wasserblat). See: KSR International Co. v. Teleflex Inc., 82 USPQ 1385, 1396 (US 2007); MPEP § 2143.

Regarding Claims 11, 4, and 17, Wasserblat/Haddad discloses a system, wherein the processor is further configured to: 
split and convert the parsed entity data of different file formats into a single JSON file format ([0046] and [0049], Wasserblat); and 
translate the single JSON file formatted entity data into the graph database form for further processing and analysis ([0046] and [0049], Wasserblat).

Claims 7, 14, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Wasserblat et al. (US 2012/0215535), in view of Robert Naja Haddad (US 2020/0034336), and further view of Jamie Wang (US 2020/0073990).

Regarding Claims 14, 7, and 20, Wasserblat/Haddad discloses all the limitations as discussed above including: wherein the predefined process includes applying processes, and the processor is further configured to: build a common datastore model for all data types ([0046] and [0049], Wasserblat); and enforce audit logging ([0027]-[0028], Wasserblat).
However, Wasserblat/Haddad does not expressly disclose NiFi processes.  Wang discloses: wherein the predefined process includes applying custom apache NiFi processes, and the processor is further configured to: design and defining the NiFi process groups and workflows ([0020], Wang); enforce audit logging ([0029], Wang); and configure role based NiFi dashboard ([0021], Wang).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the system of Wasserblat/Haddad by incorporating the NiFi processes, as disclosed by Wang, in order to automate and manage the flow of information between systems ([0003], Wang). See: KSR International Co. v. Teleflex Inc., 82 USPQ 1385, 1396 (US 2007); MPEP § 2143.

Response to Arguments
	Applicant argues that the applied art fails to disclose “configuring each entity data from multiple data types without coding for each load: defining a canonical entity model for common entities across line of businesses (LOBs); automatically generating a single framework for data ingestion by implementing common load process, common rules, and providing data traceability process, audit capabilities, and dashboard: automatically generating and implementing the defined canonical entity model for LOB specific client visibility enforcement, personal information (PI) data security enforcement, business model and data visibility, and change impact analysis: implementing modular and separate technology modules to handle: data load process, data conversions/masking, data ingestion inside CPD (client profile data), and data load not impacting performance of API, and allow for the data ingestion to act independently in an event of other system failures; automatically parsing each of the configured entity data; splitting the parsed entity data of different file formats by applying a predefined process to separate data ingestion process from application processing interfaces; converting the parsed entity data of different file formats into a single file format by transforming each entity data from original file data to nodes and relations; and translating the single file formatted entity data into a graph database form for further processing and analysis.”
The Examiner respectfully disagrees.  The applied art does disclose: configuring each entity data accessed from the database via the communication network ([0033], Wasserblat); configuring each entity data from multiple data types without coding for each load ([0046] and [0049], Wasserblat); defining a canonical entity model for common entities across line of business (LOBs) ([0041], “unified storage,” [0046] and [0049], Wasserblat); automatically generating a single framework for6 data ingestion by implementing common load process, common rules, and providing data traceability process, audit capabilities, and dashboard ([0041], “unified storage,” [0046] and [0049], Wasserblat): automatically generating and implementing the defined canonical entity model for7 LOB specific client visibility enforcement, personal information (PI) data security enforcement, business model and data visibility, and change impact analysis ([0041], “unified storage,” [0046] and [0049], Wasserblat); implementing modular and separate technology modules to8 handle: data load process, data conversions/masking, data ingestion inside CPD (client profile data), and data load not impacting performance of API and allow for the data ingestion to9 act independently in an event of other system failures ([0042]: multi-channel, [0043]: multi-channel or organization-wide information, Wasserblat): automatically parsing each of the configured entity data ([0046], Wasserblat); splitting the parsed entity data of different file formats by applying a predefined process to10 separate data ingestion process from application processing interfaces ([0046] and [0049], Wasserblat); converting the parsed entity data of different file formats into a single file format ([0046], “converting its content into a unified format,” wherein the text with stop words removes implies that the text is split from stop words; and [0049], Wasserblat) by 
transforming each entity data from original file data to nodes and relations (Fig. 9B, 11, 12, 13, and 14, Haddad); and translating the single file formatted entity data into a graph database form for further processing and analysis (Fig. 9B, 11, 12, 13, and 14, Haddad).



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIOVANNA B COLAN whose telephone number is (571)272-2752.  The examiner can normally be reached on Mon - Fri 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on (571) 270-1760.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GIOVANNA B COLAN/Primary Examiner, Art Unit 2165
December 6, 2022



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The limitation “for data ingestion by implementing common load process, common rules, and providing data traceability process, audit capabilities, and dashboard” has not been given patentable weight since it is a statement of intended use which does not limit the scope of the claim. See MPEP 2103 C. and 2111.04(I).
        2 The limitation “for LOB specific client visibility enforcement, personal information (PI) data security enforcement, business model and data visibility, and change impact analysis” has not been given patentable weight since it is a statement of intended use which does not limit the scope of the claim. See MPEP 2103 C. and 2111.04(I).
        3 The limitation “to handle: data load process, data conversions/masking, data ingestion inside CPD (client profile data), and data load not impacting performance of API and allow for the data ingestion to act independently in an event of other system failures” has not been given patentable weight since it is a statement of intended use which does not limit the scope of the claim. See MPEP 2103 C. and 2111.04(I).
        
        4 The limitation “to act independently in an event of other system failures” has not been given patentable weight since it is a statement of intended use which does not limit the scope of the claim. See MPEP 2103 C. and 2111.04(I).
        
        5 The limitation “to separate data ingestion process from application processing interfaces” has not been given patentable weight since it is a statement of intended use which does not limit the scope of the claim. See MPEP 2103 C. and 2111.04(I).
        6 The limitation “for data ingestion by implementing common load process, common rules, and providing data traceability process, audit capabilities, and dashboard” has not been given patentable weight since it is a statement of intended use which does not limit the scope of the claim. See MPEP 2103 C. and 2111.04(I).
        7 The limitation “for LOB specific client visibility enforcement, personal information (PI) data security enforcement, business model and data visibility, and change impact analysis” has not been given patentable weight since it is a statement of intended use which does not limit the scope of the claim. See MPEP 2103 C. and 2111.04(I).
        8 The limitation “to handle: data load process, data conversions/masking, data ingestion inside CPD (client profile data), and data load not impacting performance of API and allow for the data ingestion to act independently in an event of other system failures” has not been given patentable weight since it is a statement of intended use which does not limit the scope of the claim. See MPEP 2103 C. and 2111.04(I).
        
        9 The limitation “to act independently in an event of other system failures” has not been given patentable weight since it is a statement of intended use which does not limit the scope of the claim. See MPEP 2103 C. and 2111.04(I).
        
        10 The limitation “to separate data ingestion process from application processing interfaces” has not been given patentable weight since it is a statement of intended use which does not limit the scope of the claim. See MPEP 2103 C. and 2111.04(I).